Case 1:20-cv-04980-LJL Document 5-11 Filed 07/29/20 Page 1 of 2

Exhibit 11
Case 1:20-cv-04980-LJL Document 5-11 Filed 07/29/20 Page 2 of 2

From:Amy Eckman

Sent: Tuesday,September 10, 2019 10:40 AM

To: AAA Julie Molloy

Ce:

Subject:Langford v Beck AAA 011900018772 Scheduling Order

*** External E-Mail ~ Use Caution ***

Dear Mr. Berg and Ms. Beck:

A telephonic preliminary hearing was just held on the phone this morning at
which Mr. Jay Berg, Esq. of Cornicello Tendler & Baumel-Cornicelo LLP attended
on behalf of Claimant Langford. Despite certified and regular mail sent and other
efforts made to encourage Respondent Beck to attend, Respondent Beck did not
attend the preliminary hearing.

In Respondent's absence, the following has been decided:

Claimant shall submit electronically a detailed statement of claim indicating what
she intends to prove and exactly what remedies and actions she wishes the
arbitrator to take in this matter no later than end of business Tuesday September
24, 2019, along with the authority therefor.

Both parties shall submit electronically by end of business November 15, 2019 all
documents relevant to this matter and supporting each party's positions.

All submissions shall be made electronically to AAA case manager Julie Molloy
for transmission to the arbitrator and to opposing parties.

The evidentiary hearing in this matter has been scheduled for 10:00 am
Wednesday December 4, 2019 at the offices of Cornicello Tender & Baumel-
Cornicello LLP, Two Wall Street, 20th floor, New York, NY 10005. At the hearing,
Claimant may submit oral testimony via videoconference.

Mr. Berg will make every effort to contact Respondent Beck and apprise her of
the situation and make efforts to resolve this matter outside of the arbitration.

Amy K. Eckman, Esq.
Arbitrator and Mediator
www.amyeckmanadr.com
603-512-4687
